 



EXHIBIT 10.L.1
AMENDMENT NO. 1 TO THE
EL PASO ENERGY CORPORATION
STRATEGIC STOCK PLAN
     Pursuant to Section 14.1 of the El Paso Energy Corporation Strategic Stock
Plan, Amended and Restated effective as of December 3, 1999 (the “Plan”), the
Plan is hereby amended as follows, effective February 7, 2001:
     WHEREAS, the Certificate of Incorporation of El Paso Energy Corporation, a
Delaware corporation, was amended to change the name of the corporation to El
Paso Corporation effective February 7, 2001.
     NOW THEREFORE, the name of the Plan is hereby changed to the “El Paso
Corporation Strategic Stock Plan” and all references in the Plan to “El Paso
Energy Corporation” or the “Company” shall mean “El Paso Corporation.”
     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 7th day of February 2001.

            EL PASO CORPORATION
      By:    /s/ Joel Richards III          Joel Richards III        Executive
Vice President
Human Resources and Administration     

Attest:

     
/s/ David L. Siddall
 
Corporate Secretary
   

 